Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
 	
 	Applicant contends Ozturk does not teach at least the feature “in response to receiving a random-access response for the random-access message from the network node providing the target cell and during a state transition to a connected state.”

 	Examiner respectfully disagrees and has clarified claim mapping in regards to newly amended claim language.
in response to receiving a random-access response for the random-access message from the network node providing the target and during a state transition to a connected state (see simi-connected state 565 in fig. 5), transmitting, to the network node providing the target cell, a radio connection reactivation request (see [0117] FIG. 8 shows a flow diagram 800 of an example procedure for semi-connected state mobility in accordance with aspects of the present disclosure. Flow diagram 800 may illustrate, for example, semi-connected state mobility for UEs), the radio connection reactivation request comprising an indication of the anchor access node of the user device (see [0118], “The UE 115-a may send cell reselection messaging 810 to base station 105-b, which may include, for example, a random access procedure and RRC connection setup messaging, such that the UE 115-a is then served by the base station 105-b. In cell reselection messaging 810, the UE 115-a may indicate the previous cell for which it had been connected to and/or served by.),
 	Additionally, paragraph [0024] discloses “receiving, from the first base station, an indication that the UE is to transition to a semi-connected state; and maintaining at least a portion of the radio resource configuration after transitioning 

Furthermore, paragraph [0087] discloses “In the semi-connected state, the UE 115 may control mobility and monitor system information and paging, while maintaining RRC context information to reduce latency in re-establishing an RRC connection”.

Applicant further contends Ozturk does not teach “radio connection reactivation” as recited in claim 30. 

Examiner respectfully disagrees. Ozturk discloses the very definition of re-activation in at least [0119], “The UE 115-a may send cell reselection messaging 810 to base station 105-b, which may include, for example, a random access procedure and RRC connection setup messaging, such that the UE 115-a is then served by the base station 105-b”.

Furthermore, Ozturk discloses in “Thus, the UE 115-a may be transitioned from the semi-connected state 460 to the connected state 350 without having to re-establish the UE context 360 at the base station 105-a that the UE 115-a is being served by, and in some examples without having to re-establish logical traffic connections ”  This would advise the reader that re-activation/reestablishment during state transition is prior art where Ozturk is a further enhancement.

There for it would be obvious to incorporate additional teachings of prior art illustrating re-activation during state transition.

Ozturk does not specifically disclose however Da Silva discloses during a state transition to a connected state, transmitting, to the network node providing the target cell, a radio connection reactivation request (see state transition and rrc connection inactivation message that includes re-activation request [0045]);
Ozturk does not explicitly recite however Da Silva discloses the radio connection reactivation request comprising an indication of the anchor access node of the user device  ([0008] When the RRC connection re-activation request message is successfully transmitted to the UE (RRCConnectionResumeRequest, according to 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Da Silva with that of Ozturk. Doing so would conform to well-known standards in the field of invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (2016/0135247 A1) in view of Da Silva et al. (US 2018/0332561 A1).


Claim(s) 30-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozturk et al. (2016/0135247 A1).
Regarding claims 30, 36; Ozturk discloses a method and apparatus, comprising:
transmitting, by a user device in a low activity state a type ((see “semi-connected state”, [0008])) of the low activity state being according to an anchor access node ((see [0008], “Base stations may manage state transitions for UEs that are camped on, served by, or otherwise connected to the base stations, and may determine whether to transition specific UEs that are currently in the connected state to the semi-connected state or the idle state when inactivity is detected”)), a random-access message (see [0080], “RRC connection setup procedure 310 includes a random access message 311 sent by the UE”) to a network node providing a target cell of a cell reselection (see [0016], “receiving an indication from a network entity that the UE has reselected to a different base station; and releasing the context for the UE in response to receiving the indication”);
in response to receiving a random-access response for the random-access message from the network node providing the target cell (see [0016], “receiving an indication from a network entity that the UE has reselected to a different base station; and 
in response to the radio connection reactivation request (see [0029], “cell reselection”), receiving a radio connection reactivation message indicating a radio connection reactivation to the anchor access node as a logical link associated with a radio link (see [0116], “the base station 105-a may release the UE context 360 and/or logical traffic connections (e.g., S1-C 370, S1-U 375, etc.)”, here, base stations as logical link for facilitating connections to other base stations) provided by the target cell of the cell reselection or receiving an inactivation message (see [0118] In cell reselection messaging 810, the UE 115-a may indicate the previous cell for which it had been connected to and/or served by. [0119] Based on cell reselection messaging 810, the base station 105-b may send context fetch message 820 to base station 105-a to obtain the UE context 360 for UE 115-a. Context fetch message 820 may be, for example, a forward handover message or a context fetch only message. The 
Ozturk does not specifically disclose however Da Silva discloses during a state transition to a connected state, transmitting, to the network node providing the target cell, a radio connection reactivation request (see state transition and rrc connection inactivation message that includes re-activation request [0045]);
Ozturk does not explicitly recite however Da Silva discloses the radio connection reactivation request comprising an indication of the anchor access node of the user device  ([0008] When the RRC connection re-activation request message is successfully transmitted to the UE (RRCConnectionResumeRequest, according to TS 36.331) the UE will activate its RRC context. From this point in the procedure, SRBs and DRBs are encrypted, as the activated UE RRC context contains configuration parameters for SRBs and DRBs (PDCP/RLC parameters), encryption keys and measurement configurations. The eNB also activates the UEs RRC context and replies with an RRC connection re-activation message to the UE (RRCConnectionResume));

Regarding 41, Ozturk discloses an apparatus comprising:
at least one processor (see processor [0128]); and
at least one memory including computer program code (see memory [0026]),
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to
receive, by an anchor access node for a user device, a radio connection reactivation request in relation to a cell reselection procedure (see [0118], “The UE 115-a may send cell reselection messaging 810 to base station 105-b, which may include, for example, a random access procedure and RRC connection setup messaging, such that the UE 115-a is then served by the base station 105-b.”) and during a state transition of the user device to a connected state, and
Oztruk does note specifically disclose however Da Silva discloses to carry out a radio connection reactivation, wherein 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Da Silva with that of Ozturk. Doing so would conform to well-known standards in the field of invention. 
Regarding 48, Ozturk discloses a distributed computing system, comprising:
a radio node, configured to: receive a radio connection reactivation request in relation to a cell reselection procedure and during a state transition of the user device to a connected state (see [0080], “RRC connection setup procedure 310 includes a random access message 311 sent by the UE”), and configured to communicate the radio connection reactivation request to a server and to the user device ([0082] If the base station 105-a is connected to multiple MMEs 220, the base station selects a suitable MME 220-a for the UE and performs authentication of the UE), and

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Da Silva with that of Ozturk. Doing so would conform to well-known standards in the field of invention. 

Regarding 31, Ozturk in view of Da Silva discloses the method of claim 30, wherein the radio connection reactivation request comprises authentication information, wherein a type of the authentication information is according to the anchor access node 
Regarding 32 & 38, Ozturk in view of Da Silva discloses the method of claim 30 and apparatus of claim 36, further comprising:
during the state transition, establishing at least one secondary radio connection for a multiconnectivity service or relaying, wherein the anchor access node acts as master access node for the at least one additional radio connection (see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like.”).
Regarding 33, Ozturk in view of Da Silva discloses the method of claim 30, carrying out a state transition to a connected state, and
during the state transition, establishing at least one secondary radio connection (see [0180], “For example, the UE may determine (e.g., based on neighbor cell measurements, etc.) that it should perform cell reselection to a second base station, such that the UE transitions from being served by the first base station to being served by the second base station”) for a multiconnectivity service or relaying, wherein the anchor access node acts as master access node for the  least one additional radio 
Regarding 34, Ozturk in view of Da Silva discloses the method of claim 30, further comprising:
transmitting completion messages for the radio connection reactivation and/or the establishing the at least one secondary radio connection (see [0080], RRC complete message).
Regarding 35, Ozturk in view of Da Silva discloses the method of claim 30, wherein the radio connection reactivation request comprises data and an indication of the end of data load, further comprising:
receiving the radio connection reactivation message indicating the radio connection reactivation as a temporal connection (see [0019], “connected state associated with at least one of suppression of monitoring of a physical downlink control channel according to at least one temporary network identifier by the UE”), or instead of receiving the radio connection reactivation message, receiving the inactivation message.
Regarding 37, Ozturk in view of Da Silva discloses the apparatus of claim 36, wherein the radio connection reactivation request comprises authentication information, wherein a type of the authentication information is according to the anchor access node (see [0082], “the base station selects a suitable MME 220-a for the UE and performs authentication of the UE”).
Regarding 39, Ozturk in view of Da Silva discloses the apparatus of claim 36, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to transmit completion messages for the radio connection reactivation (see [0080], RRC complete message) and/or the establishing the at least one secondary radio connection.
Regarding 40, Ozturk in view of Da Silva discloses the apparatus of claim 36, wherein the radio connection reactivation request comprises data and an indication of the end of data load, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to receive the radio connection reactivation message indicating the radio connection reactivation as a temporal connection (connection (see [0019], “connected state associated with at least one of suppression of monitoring of a physical downlink control channel according to at least one temporary 
Regarding 42, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to verify credibility of the radio connection reactivation request by using authentication information provided in the radio connection reactivation request (see [0113], “[0113] FIG. 7 shows a flow diagram 700 of an example procedure for validation paging in semi-connected state operation in accordance with aspects of the present disclosure. Flow diagram 700 may illustrate, for example, validation paging for semi-connected state operation for UEs 115 in the wireless communications systems 100 or 200 described with reference to FIG. 1 or 2.”).
Regarding 43, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection (see [0180], “For example, the UE may determine (e.g., based on neighbor cell measurements, etc.) that it should perform cell reselection to a 
Regarding 44, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity service (see [0180], “For example, the UE may determine (e.g., based on neighbor cell measurements, etc.) that it should perform cell reselection to a second base station, such that the UE transitions from being served by the first base station to being served by the second base station”) or relaying, wherein the anchor access node acts as a master access node for the at least one secondary radio connection and wherein the initiating establishing comprises transmitting context information of the user device to a cell providing at least partly the multi-connectivity service or the relaying ((see [0065], “A UE may be able to communicate with 
Regarding 45, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity service or relaying, wherein the anchor access node acts as a master access node for the at least one secondary radio connection and wherein the initiating establishing comprises generating and transmitting a security key (see [0082], “which may include an NAS security key and registers the UE 115-a for services”) for the at least one secondary radio connection.
Regarding 46, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity service or relaying (see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like”), wherein the anchor access node acts as a master 
Regarding 47, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the radio connection reactivation request comprises data and an indication of the end of data load, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to carry out the radio connection reactivation as a temporal connection or instead of carrying out the radio connection reactivation, transmitting the inactivation message (see [0130], “functions while operating in the semi-connected state, such as a suppression of monitoring of a physical downlink control channel according to at least one temporary network identifier by the UE”).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2643